675 S.E.2d 663 (2009)
STATE
v.
Ryan Gabriel GARCELL.
No. 465A06.
Supreme Court of North Carolina.
March 19, 2009.
Thomas Maher, Chapel Hill, for Ryan Gabriel Garcell.
Robert C. Montgomery, Special Deputy Attorney General, Daniel P. O'Brien, Assistant Attorney General, William Hart, Senior Deputy Attorney General, Charlie C. Walker, Asheville, Jeff Hunt, District Attorney, for State of NC.
*664 The following order has been entered on the motion filed on the 2nd day of May 2008 by Defendant for Leave to File Reply Brief:
"Motion Allowed. By order of the Court in conference this the 19th day of March 2009."